                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

GELU TOPA,

                  Plaintiff,

v.                                                           Case No: 2:18-cv-475-FtM-38MRM

ALMONTE KERBS, ROCHELLE
MEJIAS, DONALD WEATHERS and
DANIEL WOLFGANG,

                Defendants.
                                                  /

                                       OPINION AND ORDER1

        Before the Court is Defendants Almonte Kerbs, Rochelle Mejias, Donald

Weathers, and Daniel Wolfgang’s Motion to Dismiss the Amended Complaint. (Doc. 25.)

Plaintiff Gelu Topa, appearing pro se, has not responded, and the time to do so has

expired. For the reasons below, the Court grants Defendants’ motion.

                                            BACKGROUND

        This civil rights suit is on round two. Liberally construing the Amended Complaint,

Topa sues Defendants, all Fort Myers Police Department officers, for excessive force,

false arrest, and entrapment under 42 U.S.C. § 1983. The underlying incident happened

over four years ago when, according to Topa, he was mistakenly arrested for soliciting a

prostitute during a batched sting operation. (Doc. 24.) Topa claims that Officer Kerbs



1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites. These
hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked documents in
CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this Court does not endorse,
recommend, approve, or guarantee any third parties or the services or products they provide on their
websites. Likewise, the Court has no agreements with any of these third parties or their websites. The
Court accepts no responsibility for the availability or functionality of any hyperlink. Thus, the fact that a
hyperlink ceases to work or directs the user to some other site does not affect the opinion of the Court.
“brutalize[d him] and used his force to push [him] around” when removing him from his

car. (Id.) He continues that Detectives Weathers and Wolfgang told another officer to

arrest him on the false prostitution charge. (Id.) And Topa alleges that Officer Mejias

entrapped him. (Id.) Because of these violations, Topa says that he was jailed for thirty

days and lost custody of his son.2

        The Court dismissed Topa’s original complaint for entrapment, false arrest, and

“expose to media (TV.)”           (Doc. 20).      It dismissed the entrapment claim because

entrapment alone is not a constitutional or statutory violation to support a § 1983 claim.

(Id. at 4). Likewise, the false arrest claim neither alleged that Topa was arrested without

probable cause nor identified the officers who arrested him.                   (Id.)   The Court also

observed that service was improper because Topa personally served the Fort Myers

Police Department. (Id. at 5). But the Court gave Topa leave to file an amended

complaint and thirty days to serve the new pleading. (Id. at 6). It also advised him of the

Court’s website that gives helpful advice to pro se individuals on litigating in federal court.

        This Amended Complaint followed.                Defendants again move to dismiss the

operative pleading for failure to state a claim upon which relief can be granted and

insufficient service of process. (Doc. 25).

                                            DISCUSSION

A. Pleading Deficiencies

        “To survive a motion to dismiss, a complaint must contain factual matter, accepted

as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Although


2The State of Florida eventually issued a Notice of Nolle Prosequi on Topa’s prostitution charge. (Doc. 1-
1 at 1-2).




                                                    2
this pleading standard “does not require ‘detailed factual allegations,’ . . . it demands more

than an unadorned the defendant-unlawfully-harmed-me accusation.”                  Id. (quoting

Twombly, 550 U.S. at 555).          The pleading must contain “more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.”

Twombly, 550 U.S. at 555.

       When deciding a Rule 12(b)(6) motion, a court must accept well-pleaded

allegations of a complaint as true, but it is not bound to accept legal conclusions couched

as facts. Iqbal, 556 U.S. at 678. And “where the well-pleaded facts do not permit the

court to infer more than the mere possibility of misconduct, the complaint has alleged—

but it has not ‘show[n]’—‘that the plaintiff is entitled to relief.’” Id. at 678 (quoting Fed. R.

Civ. P. 8(a)(2)). If a plaintiff has not “nudged [his] claims across the line from conceivable

to plausible,” the complaint fails to state a claim. Twombly, 550 U.S. at 570.

       Federal Rules of Civil Procedure 8 and 10 provide parallel pleading requirements

that also must be satisfied. Under Rule 8, “a pleading must contain a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). But mere naked assertions are inadequate, and the rule “demands more than an

unadorned, the-defendant-unlawfully-harmed-me-accusation.” Iqbal, 556 U.S. at 678.

Rule 10 also requires a complaint to set out claims in separate, numbered paragraphs,

“each limited as far as practicable to a single set of circumstances.” Fed. R. Civ. P. 10.

Rules 8 and 10 work together and “‘require the pleader to present his claims discretely

and succinctly, so that his adversary can discern what he is claiming and frame a

responsive pleading, the court can determine which facts support which claims and




                                               3
whether the plaintiff has stated any claims upon which relief can be granted[.]’” Fikes v.

City of Daphne, 79 F.3d 1079, 1082 (11th Cir. 1996) (citation omitted).

       “Pro se pleadings are held to a less strict standard than pleadings filed by lawyers

and thus are construed liberally.” Alba v. Montford, 517 F.3d 1249, 1252 (11th Cir. 2008)

(citation omitted). But “even in the case of pro se litigants[,] this leniency does not give a

court license to serve as de facto counsel for a party, or to rewrite an otherwise deficient

pleading in order to sustain an action.” Boles v. Riva, 565 F. App’x 845, 846 (11th Cir.

2014) (citation omitted).

       The Court has reviewed the Amended Complaint, and Topa has submitted the type

of pleading the Federal Rules of Civil Procedure prohibit. The Amended Complaint

represents a confusing mixture of allegations with relevant facts, irrelevant facts,

disjointed narrative, conclusory accusations, and legal argument. It also does not set out

claims in separate, numbered paragraphs, which makes it difficult to decipher the precise

claims Topa brings. Even setting aside these pleading deficiencies, Topa does not allege

enough facts to state plausible claims for excessive force, false arrest, or entrapment.

Even under the liberal pleading standard, the same deficiencies the Court pointed out in

its previous Order are present with the Amended Complaint.

       The Court thus grants Defendants’ motion and dismisses the Amended Complaint.

Because of Topa’s pro se status, however, the Court will give Topa one final opportunity

to file (and properly serve) a second amended complaint that complies with this Opinion

and Order and the Federal Rules of Civil Procedure.




                                              4
B. Insufficient Service of Process

       Pleading deficiencies are not the only problem with the Amended Complaint. Topa

included no certificate of service with his latest pleading. See Fed. R. Civ. P. 5(a)(1)(B)

(requiring an amended pleading to be served on every party). Also problematic is that he

“personally hand-delivered” the Amended Complaint to the Fort Myers City Attorney’s

Office, which violates Federal Rule of Civil Procedure 4(c)(2).3 (Doc. 25 at 2). Topa’s

pro se status does not exempt him from following the procedural rules that govern this

suit. Improper service is another ground to dismiss the Amended Complaint.

       Accordingly, it is now ORDERED:

         (1) Defendants’ Motion to Dismiss the Amended Complaint (Doc. 25) is

             GRANTED.

         (2) Plaintiff Gelu Topa may file a second amended complaint that complies with

             this Opinion and Order on or before December 20, 2018.

         (3) Topa must serve Defendants with the second amended complaint and

             summons on or before January 3, 2018.

         (4) Failure to comply with this Opinion and Order may result in this case being

             dismissed with prejudice.

       DONE and ORDERED in Fort Myers, Florida on this 29th day of November 2018.




Copies: All Parties of Record


3
  Ordinarily, formal service of process is required only for the original complaint. But formal service
is needed for an amended complaint when, like here, claims are brought against new parties
and/or the original complaint was never properly served.




                                                  5
